UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-1548 Armstrong Associates, Inc. (Exact name of registrant as specified in charter) Armstrong Associates, Inc. 750 N. St. Paul Street, Suite 1300 Dallas, Texas 75201 (Address of principal executive offices) C. K. Lawson Armstrong Associates, Inc. 750 N. St. Paul Street, Suite 1300 Dallas, Texas 75201 (Name and address of agent for service) Registrant's telephone number: 214-720-9101 Date of fiscal year end: June 30 Date of reporting period:June30, 2009 ITEM 1.SHAREHOLDERS REPORT. Management Report Dear shareholders, At the end of Armstrong’s fiscal year on June 30, 2009, the Fund had total net assets of $12,270,663 and a per share price of $8.69, not including the $0.48 of income and capital gain distributions made in December. Stocks endured a historically difficult and volatile environment during the Fund’s fiscal year.For the 12 months, Armstrong recorded a total investment decline of -22.39%, assuming the reinvestment of capital gain and income distributions.In comparison, the capitalization-weighted Standard & Poor’s 500 Index had a total return decline of -26.21% and the equally-weighted Value Line Composite Index, consisting of approximately 1,700 stocks, had a price decline of -34.20%. Since the market lows in March, U.S. equity markets have been in a recovery mode and have trimmed a portion of the losses experienced earlier in the year.The level of forced equity sales and general investor capitulation that helped establish the market lows has diminished significantly.Record low interest rate levels and the growing perception of a possibly improved 2010 economic outlook have also contributed to the more stable market environment seen recently. 2 Although there continues to be numerous important unresolved political and economic issues, past market experience indicates that recovery periods following major market declines, such as in those periods following 1973-1974, 1987-1988 and 2001-2002, can offer important and extended periods of investment opportunity.While there is always the concern that “this time it might be different”, we believe the best approach at this time is to take a flexible and constructive view of equity investments. We are pleased to announce that George Y. Banks, retired partner of the accounting firm of Grant Thornton, L.L.P., has joined Armstrong’s Board of Directors.Mr. Banks has had broad experience in auditing financial institutions, including the audit of Armstrong Associates for a number of years. We are looking forward to the benefits of Mr. Banks’ professional insight and judgment as a member of Armstrong’s Board. Please call or write if you have questions concerning your Armstrong investment. Sincerely, C.K. Lawson President August 23, 2009 3 Graphs of Historical Performance and Related Comments The following graphs compare the change in value over the past ten and thirty-five years of $10,000 invested in the Fund compared to the same investment over the same periods in the Standard & Poor’s Composite Index of 500 Stocks (the "S&P 500") and the Value Line Composite Index, which consists of approximately 1,700 issues (the "Value Line Index"). The graphs assume that investment in the Fund, which has never been managed to emulate any particular market index, was made at the Fund's net asset value at the beginning of the 10 and 35 year periods and reflect the net asset value of the investment at the end of each of the years indicated in the period with all dividends and distributions by the Fund reinvested. The S&P 500 is adjusted to reflect reinvestment of dividends paid by securities in the index. The Value Line Index reflects only changes in the prices of the securities included in the index and does not include dividend reinvestments. The S&P 500 is a market value-weighted index and, as a result, companies with the largest market capitalizations have a disproportionate impact on the overall performance of the index. Stocks included in the Value Line Index are equally-weighted to reflect the average price change in the stocks included in the index. Comparison of Change in Value of $10,000 Investment in Armstrong Associates, Inc., the S&P 500 Index and the Value Line Composite Index for the 10 and 35 Years Ending June 30, 2009 A – Armstrong AssociatesB – S&P 500C – Value Line Composite Note: The dollar figures and graphs reflect total returns for Armstrong Associates and the S&P 500 Index.
